PER CURIAM.
The incomprehensible and unsigned piece of paper containing Mr. Dickson’s notations of property of the parties was most certainly not a property settlement agreement between the parties, and the trial court was thus not precluded from making an equitable distribution of marital property to the wife. Further, the trial court did not abuse its discretion in refusing to set aside the husband’s default where the husband, personally served with the wife’s petition for dissolution seeking the full panoply of financial relief, was, by his own admission, fully aware of the continuation of the action against him well after the purported property settlement agreement was drawn and thus could not justifiably rely thereon to excuse his failure to answer the petition or his nonappearance at the final hearing.
Affirmed.